Exhibit 10.25

INVESTOR RIGHTS AGREEMENT


THIS INVESTOR RIGHTS AGREEMENT (this "Agreement"), dated as of October 22, 2009,
is entered into by and between ALAMO GROUP INC., a Delaware corporation (the
"Company"), and BUSH HOG, LLC, a Delaware limited liability company
("Investor").
W I T N E S S E T H :


WHEREAS, pursuant to the terms of an Asset Purchase Agreement (as amended,
modified or supplemented, the "Purchase Agreement") dated as of September 4,
2009 by and among Alamo Acquisition, Inc., a Delaware corporation, the Company,
Investor and CC Industries, Inc., a Delaware corporation, the Company has issued
to Investor 1,700,000 shares of Common Stock (the "Securities").
WHEREAS, it is a condition precedent to Investor's willingness to consummate the
transactions contemplated by the Purchase Agreement that the Company shall have
entered into this Agreement.
NOW, THEREFORE, as an inducement to the Investor to consummate the transactions
contemplated by the Purchase Agreement, and in consideration of the premises and
of the mutual covenants and obligations hereinafter set forth, the Company
hereby covenants and agrees with the Investor, and with each subsequent holder
of Shares (as such term is defined herein), as follows:
Section 1.Definitions. As used herein, the following terms shall have the
following respective meanings:


"Commission" shall mean the Securities and Exchange Commission, or any other
Federal agency at the time administering the Securities Act.
"Common Stock" shall mean, collectively, the Common Stock, $.10 par value per
share, of the Company, and any class or series of common stock of the Company
authorized after the date hereof, or any other class or series of stock
resulting from successive changes or reclassifications of any class or series of
common stock of the Company.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, or
any similar Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
"Expiration Date" shall mean the date three (3) years following the date hereof.
“Material Transaction” means any material transaction in which the Company
proposes to engage or is engaged, including a purchase or sale of assets or
securities, financing, merger, consolidation or any other transaction that would
require disclosure pursuant to the Securities Act or Exchange Act, and with
respect to which the Company's Board of Directors has reasonably determined in
good faith that compliance with this Agreement would require the Company to
disclose material, non-public information prior to such time as it would
otherwise be required to be disclosed.
"Registrable Stock" shall mean any capital stock or other securities issued or
issuable with respect to the Shares by way of a stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
conversion, consolidation or other reorganization.
"Registration Expenses" shall mean the expenses so described in Section 5
hereof.
"Securities Act" shall mean the Securities Act of 1933, as amended, or any
similar Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
"Selling Expenses" shall mean the expenses so described in Section 5 hereof.
"Shares" shall mean the Securities and the Registrable Stock.






--------------------------------------------------------------------------------

Exhibit 10.25

Section 2.Required Registration.


(a)At any time beginning two years following the date hereof, Investor and its
successors and permitted assigns (the "Requesting Holders") may, by written
notice, request that the Company register under the Securities Act all or any
portion of the Shares held by the Requesting Holders for sale in the manner
specified in such notice; provided, however, that the Company shall not be
obligated to register Shares pursuant to such request: subject to Section 3(a)
below, during the period beginning 30 days prior to the filing, and ending on a
date 90 days following, the effective date, of a registration statement filed by
the Company relating to an underwritten offering only of the Company's capital
stock (other than a registration statement for the Company's capital stock which
does not give rise to incidental registration rights pursuant to Section 3(a)
below) provided that the Company is actively employing in good faith its best
efforts to cause such registration statement to become effective.
Notwithstanding anything to the contrary contained herein, (y) the Company shall
be obligated to register Shares pursuant to a request made under this Section 2
on one occasion only, provided, however, that (i) such obligation shall be
deemed satisfied only when a registration statement covering all Shares
specified in notices received as aforesaid, for sale in accordance with the
method of disposition specified by the Requesting Holders, shall have become
effective and, if such method of disposition is a firm commitment underwritten
public offering, all such shares shall have been sold pursuant thereto; (ii) if
the Company provides a certificate of its President stating that a Material
Transaction exists at the time of the request, no such registration statement
need be filed until the earlier of the lapse of 60 days from the issuance of
such certificate or the date on which such Material Transaction no longer exists
(provided, however, that the Company may not exercise its right under this
clause (ii) more than once in any 12-month period); and (iii) if the Investor
determines, acting in good faith, to withdraw (prior to the effective date of
the registration statement relating to a request) a proposed registration due to
marketing or regulatory reasons (a "Withdrawn Demand"), then such withdrawn
registration shall not count as a request for purposes of this Section 2(a), and
(z) no request may be made under this Section 2 within 180 days after the
effective date of a registration statement filed by the Company covering a firm
commitment underwritten public offering in which a Requesting Holder shall have
been entitled to join pursuant to Section 3 hereof and in which there shall have
been effectively registered all Shares as to which registration shall have been
so requested. The Company shall have no obligation to effect a registration
under this Section 2(a) unless the aggregate offering price of the securities
requested to be sold pursuant to such registration is, in the good faith
judgment of the Company, expected to be equal to or greater than $10,000,000.


(b)Promptly following receipt of any notice under this Section 2, the Company
shall file and use its reasonable best efforts to have declared effective a
registration statement under the Securities Act for the public sale, in
accordance with the method of disposition specified in such notice from the
Requesting Holders, of the number of Shares specified in such notice. If such
method of disposition shall be an underwritten public offering, the Requesting
Holders may designate the managing underwriter of such offering, subject to the
approval of the Company, which approval shall not be unreasonably withheld or
delayed.
  
(c)The Company shall be entitled to include in any registration statement
referred to in this Section 2 for which the method of distribution is an
underwritten public offering, for sale in accordance with the method of
disposition specified by the Requesting Holders, shares of Common Stock to be
sold by the Company for its own account, except as and to the extent that, in
the opinion of the managing underwriter (if such method of disposition shall be
an underwritten public offering), such inclusion would adversely affect the
marketing of the Shares to be sold. Except as set forth in this Section 2, no
securities shall be included in any registration statement referred to in this
Section 2 without the prior written consent of the Requesting Holders. Except
with respect to registration statements on Form S-4 or Form S-8, the Company
will not file with the Commission any other registration statement with respect
to its Common Stock, whether for its own account or that of other stockholders,
from the date of receipt of a notice from Requesting Holders pursuant to this
Section 2 until the completion of the period of distribution of the registration
contemplated thereby.


Section 3. Incidental Registration If the Company at any time (other than
pursuant to Section 2 hereof) proposes to register any of its securities under
the Securities Act for sale to the public, whether for its own account or for
the account of other security holders or both (other than a registration
statement on Form S-8 or Form S-4, or their successors, or any other form for a
similarly limited purpose, or any registration statement covering only
securities proposed to be issued in exchange for securities or assets of another
corporation or in connection with any similar transaction), each such time it
will give prompt written notice to the holders of Shares of its intention to do
so. Upon the written request of any such holder of Shares, given within 20 days
after the date of any such notice, to register any of its Shares (which request
shall state the intended method of disposition thereof), the Company will cause
the Shares as to which registration shall have been so requested to be included
in the securities to be covered by the registration statement proposed to be
filed by the Company, all to the extent requisite to permit the sale or other




--------------------------------------------------------------------------------

Exhibit 10.25

disposition by the holders (in accordance with its written request) of such
Shares so registered. The Company may withdraw any such registration statement
before it becomes effective or postpone the offering of securities contemplated
by such registration statement without any obligation to the holders of any
Shares. In the event that any registration pursuant to this Section 3 shall be,
in whole or in part, an underwritten public offering of Common Stock, any
request by a holder pursuant to this Section 3 to register Shares shall specify
that either (i) such Shares are to be included in the underwriting on the same
terms and conditions as the shares of Common Stock otherwise being sold through
underwriters under such registration or (ii) such Shares are to be sold in the
open market without any underwriting, on terms and conditions comparable to
those normally applicable to offerings of common stock in reasonably similar
circumstances. The number of shares of Common Stock, including, without
limitation Shares, to be included in such an underwriting may be reduced (pro
rata among the holders of shares participating in such registration) if and to
the extent that the managing underwriter shall be of the opinion that such
inclusion would adversely affect the marketing of the securities to be sold by
the Company therein. Notwithstanding anything to the contrary contained in this
Section 3, in the event that there is an underwritten offering of securities of
the Company pursuant to a registration statement covering Shares and a selling
holder of Shares does not elect to sell his, her or its Shares to the
underwriters of the Company's securities in connection with such offering, such
holder shall refrain from selling such Shares not registered pursuant to this
Section 3 during the period of distribution of the Company's securities by such
underwriters and the period in which the underwriting syndicate participates in
the after market; provided, however, that, such holder shall, in any event, be
entitled to sell its Shares commencing on the 120th day after the effective date
of such registration statement.


Section 4.Registration Procedures. If and whenever the Company is required by
the provisions of Section 2 or 3 hereof to effect the registration of any Shares
under the Securities Act, the Company will, as expeditiously as reasonably
possible:




(a)prepare and file with the Commission a registration statement (which, in the
case of an underwritten public offering pursuant to Section 2 hereof, shall be
on Form S-1 or other form of general applicability satisfactory to the managing
underwriter selected as therein provided) with respect to such securities and
use its reasonable best efforts to cause such registration statement to become
and remain effective (provided that before filing a registration statement or
any amendments or supplements thereto, the Company will furnish to the counsel
selected by the holders of a majority of the Shares covered by such registration
statement copies of all such documents and include any reasonable comments of
such counsel in such document) for the period of the distribution contemplated
thereby (determined as hereinafter provided);


(b)prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for the period specified
in Section 4(a) above and as to comply with the provisions of the Securities Act
with respect to the disposition of all Shares covered by such registration
statement in accordance with the sellers' intended method of disposition set
forth in such registration statement for such period;


(c)furnish to each seller and to each underwriter such number of copies of the
registration statement and the prospectus included therein (including each
preliminary prospectus and any amendment or supplement thereto) and such other
documents as such persons may reasonably request in order to facilitate the
public sale or other disposition of the Shares covered by such registration
statement;


(d)use its reasonable best efforts to register or qualify the Shares covered by
such registration statement under the securities or blue sky laws of such
jurisdictions as the sellers of Shares or, in the case of an underwritten public
offering, the managing underwriter shall reasonably request and do any and all
other acts and things which are reasonably necessary or advisable to enable such
seller to consummate the disposition in such jurisdictions of the Shares owned
by such seller (provided that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subsection or (ii) consent to general service
of process (i.e., service of process which is not limited solely to securities
law violations) in any such jurisdiction);


(e)immediately notify each seller under such registration statement and each
underwriter, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus contained in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing and, at
the request of any seller, the




--------------------------------------------------------------------------------

Exhibit 10.25

Company will promptly prepare a supplement or amendment to such registration
statement so that, as thereafter delivered to the purchasers of such Shares,
such registration statement will not contain an untrue statement of a material
fact or omit to state any fact necessary to make the statements therein not
misleading;


(f)furnish, at the request of any seller, on the date that Shares are delivered
to the underwriters for sale pursuant to such registration: (i) an opinion dated
such date of counsel representing the Company for the purposes of such
registration, addressed to the underwriters and to such seller, (A) stating that
such registration statement has become effective under the Securities Act, (B)
stating that, to the best knowledge of such counsel, no stop order suspending
the effectiveness thereof has been issued and no proceedings for that purpose
have been instituted or are pending or contemplated under the Securities Act,
(C) stating that the registration statement and the related prospectus, and each
amendment or supplement thereof, comply as to form in all material respects with
the requirements of the Securities Act and the applicable rules and regulations
of the Commission thereunder (except that such counsel need not express any
opinion as to financial statements contained therein), (D) containing a 10b-5
opinion in customary form and (E) to such other effects as may reasonably be
requested by counsel for the underwriters or by such seller or its counsel, and
(ii) a letter dated such date from the independent public accountants retained
by the Company, addressed to the underwriters and to such seller, (A) stating
that they are independent public accountants within the meaning of the
Securities Act and that, in the opinion of such accountants, the financial
statements of the Company included in the registration statement or the
prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act, and such letter shall additionally cover such other financial matters
(including information as to the period ending no more than five business days
prior to the date of such letter) with respect to the registration in respect of
which such letter is being given as such underwriters or such seller may
reasonably request, and (B) containing "cold comfort" language covering such
matters of the type customarily covered by "cold comfort" letters as the holders
of a majority in nominal value of the Shares being sold reasonably request;


(g)make reasonably available for inspection, on two (2) business days prior
notice, by each seller, any underwriter participating in any distribution
pursuant to such registration statement, and any attorney, accountant or other
agent retained by such seller or underwriter, all financial and other records,
pertinent corporate documents and properties of the Company, and cause the
Company's officers, directors, employees, public accountants, attorneys and
financial advisors to supply all information reasonably requested by any such
seller, underwriter, attorney, accountant or agent in connection with such
registration statement;
(h)use its reasonable best efforts to cause all such Shares to be listed on a
recognized U.S. stock exchange or traded on a U.S. inter-dealer quotation system
and, if similar securities issued by the Company are already so listed, on each
securities exchange or inter-dealer quotation system on which similar securities
issued by the Company are then listed or traded;


(i)provide a transfer agent and registrar for all such Shares not later than the
printing of any preliminary prospectus;


(j)use reasonable efforts to assist any underwriter or seller participating in
such registration or offering in its marketing efforts with prospective
investors by causing the Company's officers, directors and employees to
participate in marketing efforts, including "roadshow" presentations in various
major national and international centers, in connection with any offering;


(k)otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the Commission or any other applicable regulatory authority,
and make available to its security holders, as soon as reasonably practicable,
an earnings statement covering the period of at least twelve months beginning
with the first day of the Company's first full calendar quarter after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
promulgated thereunder;


(l)permit any holder, which holder, in its reasonable judgment, might be deemed
to be an underwriter or a controlling person of the Company, to participate in
the preparation of such registration statement and to require the insertion
therein of material furnished to the Company in writing, which in the reasonable
judgment of such holder and its counsel should be included and which material
has been approved by the Company, such approval not to be unreasonably withheld
or delayed;


(m) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related offering document or suspending the




--------------------------------------------------------------------------------

Exhibit 10.25

qualification of any Shares included in such registration statement or offering
document for sale in any jurisdiction, the Company will use its best efforts
promptly to obtain the withdrawal of such order;


(n)use its reasonable best efforts to cause such Shares covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Shares; and


(o)take all such other actions as the holders of a majority in nominal value of
Shares being sold or the underwriters, if any, reasonably request in order to
expedite or facilitate the disposition of such Shares.


For purposes of Sections 4(a) and (b) above and of Section 2(c) hereof, the
period of distribution of Shares in a firm commitment underwritten public
offering shall be deemed to extend until each underwriter has completed the
distribution of all securities purchased by it, and the period of distribution
of Shares in any other registration shall be deemed to extend until the earlier
of the sale of all Shares covered thereby or nine months after the effective
date thereof.
In connection with each registration hereunder, the selling holders of Shares
will furnish to the Company such information with respect to themselves and the
proposed distribution by them as shall be necessary in order to assure
compliance with Federal and applicable state securities laws.
In connection with each registration pursuant to Sections 2 and 3 hereof
covering an underwritten public offering, the Company agrees to enter into such
customary agreements (including underwriting agreements) as the managing
underwriter selected in the manner herein provided may request in such form and
containing such provisions as are customary in the securities business for such
an arrangement between major underwriters and companies of the Company's size
and investment stature, provided that such agreement shall not contain any such
provision applicable to the Company which is inconsistent with the provisions
hereof.
The Company agrees not to effect any public sale or distribution of its capital
stock or any securities convertible into or exchangeable or exercisable for such
securities, during the seven days prior to and during the 180-day period
beginning on the effective date of any registration statement (except as part of
such underwritten registration pursuant to the terms hereof or pursuant to
registrations on Forms S-4 or S-8 or any successor forms), unless the
underwriters managing such public offering otherwise agree.
Any holder of Shares, and their permitted transferees, receiving any written
notice from the Company regarding the Company's plans to file a registration
statement shall treat such notice confidentially and shall not disclose such
information to any person other than as necessary to exercise its rights under
this Agreement.
Section 5.Expenses. All expenses incurred by the Company in complying with
Sections 2 and 3 hereof, including, without limitation, all registration and
filing fees, fees and expenses of compliance with securities and blue sky laws,
fees and expenses in connection with any listing of the Shares on a securities
exchange or inter-dealer quotation system, printing expenses, fees and
disbursements of counsel and independent public accountants for the Company and
the fees and disbursements of the underwriters, fees of the National Association
of Securities Dealers, Inc., transfer taxes, fees of transfer agents and
registrars and costs of insurance and fees and expenses of one counsel for the
sellers of Shares, but excluding any Selling Expenses (as defined below), are
herein called "Registration Expenses." All underwriting discounts and selling
commissions applicable to the sale of Shares are herein called "Selling
Expenses." The Company will pay all Registration Expenses in connection with
each registration statement filed pursuant to Section 2 or 3 hereof; provided
that, in the case of any registration pursuant to Section 2 hereof, the Investor
shall be responsible for reimbursing the Company for 50% of all Registration
Expenses incurred by the Company in connection with such registration; provided,
further, however, that, in the case of a Withdrawn Demand, the Investor shall be
responsible for reimbursing the Company for all Registration Expenses incurred
by the Company in connection with such Withdrawn Demand. All Selling Expenses
incurred in connection with any sale of Shares shall be borne by the holder of
such Shares pro rata on the basis of the number of Shares so registered on their
behalf, or by such persons other than the Company (except to the extent the
Company shall be a seller) as they may agree.
Section 6.Indemnification. In the event of a registration of any of the Shares
under the Securities Act pursuant to Section 2 or 3 hereof, the Company will
indemnify and hold harmless each seller of such Shares thereunder and each
underwriter of such Shares thereunder and their respective officers, directors
and employees and each other person, if any, who controls such seller or
underwriter within the meaning of the Securities




--------------------------------------------------------------------------------

Exhibit 10.25

Act, against any and all losses, claims, damages, expenses or liabilities, joint
or several, to which such person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Shares was registered under the Securities Act pursuant to
Section 2 or 3, any preliminary prospectus or final prospectus contained
therein, any amendment or supplement thereof, any materials or information
provided to investors by, or with the approval of, the Company in connection
with the marketing of the offering of the Shares, including any roadshow or
investor presentations made to investors by the Company (whether in person or
electronically), or any application, filing or other material filed, registered,
distributed or otherwise furnished by the Company or with the consent of the
Company in connection with the securities laws of any state or political
subdivision thereof, including any blue sky application, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse each such person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, expense or action; provided, however, that
the Company will not be liable in any such case if and to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such person in writing specifically for
use in such registration statement or prospectus.


In the event of a registration of any of the Shares under the Securities Act
pursuant to Section 2 or 3 hereof, each seller of such Shares thereunder,
severally and not jointly, will indemnify and hold harmless the Company and each
person, if any, who controls the Company within the meaning of the Securities
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the Securities Act, and each other holder of
Shares, against all losses, claims, damages, expenses or liabilities, to which
the Company or such officer or director or underwriter or controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages, expenses or liabilities (or actions in respect thereof) arise
out of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the registration statement under which such Shares
were registered under the Securities Act pursuant to Section 2 or 3, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company and each such officer, director, underwriter and controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that such seller will be liable hereunder in any such case if
and only to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in reliance upon and in conformity with information
pertaining to such seller, as such, furnished in writing to the Company by such
seller specifically for use in such registration statement or prospectus;
provided, further, however, that the liability of each seller hereunder shall be
limited to the proportion of any such loss, claim, damage, liability or expense
which is equal to the proportion that the public offering price of the shares
sold by such seller under such registration statement bears to the total public
offering price of all securities sold thereunder, but not to exceed the proceeds
received by such seller from the sale of Shares covered by such registration
statement.
Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party under this Section 6. In case any such action shall be
brought against any indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party,
and, after notice from the indemnifying party to such indemnified party of its
election to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 6 for any legal
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation and of liaison with
counsel so selected; provided, however, that, if the indemnified party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the other party or
parties thereto or if the interests of the indemnified party reasonably may be
deemed to conflict with the interests of the other party or parties thereto, the
indemnified party shall have the right to select a separate counsel and to
assume such legal defenses and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the indemnifying party as
incurred.
Notwithstanding the foregoing, any indemnified party shall have the right to
retain its own counsel in




--------------------------------------------------------------------------------

Exhibit 10.25

any such action, but the fees and disbursements of such counsel shall be at the
expense of such indemnified party unless (i) the indemnifying party shall have
failed to retain counsel for the indemnified party as aforesaid, (ii) the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the other party or parties thereto or that the interests of the
indemnified party conflict with the interests of the other party or parties
thereto, or (iii) the indemnifying party and such indemnified party shall have
mutually agreed to the retention of such counsel. It is understood that the
indemnifying party shall not, in connection with any action or related actions
in the same jurisdiction, be liable for the fees and disbursements of more than
one separate law firm qualified in such jurisdiction to act as counsel for the
indemnified party. The indemnifying party shall not (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding, or (ii) be liable for any
settlement of any proceeding effected without its written consent (which consent
shall not be unreasonably withheld), but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. If the indemnification provided for in the first
two paragraphs of this Section 6 is unavailable to or insufficient to hold
harmless an indemnified party under such paragraphs in respect of any losses,
claims, damages or liabilities or actions referred to therein, then each
indemnifying party shall in lieu of indemnifying such indemnified party
con-tribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or actions in such proportion as
appropriate to reflect the relative fault of the Company, on the one hand, and
the sellers of such Shares, on the other, in connection with the statement or
omissions which resulted in such losses, claims, damages, liabilities or
actions, as well as any other relevant equitable considerations including,
without limitation, the failure to give any notice under the second paragraph of
this Section 6. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or by the sellers of such
Shares, on the other hand, and to the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.
The Company and the sellers of Shares agree that it would not be just and
equitable if contribution pursuant to this Section 6 were determined by pro-rata
allocation (even if all of the sellers of Shares were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an indemnified party as a result of the
losses, claims, damages, liabilities or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this and the immediately preceding paragraph,
the sellers of such Shares shall not be required to contribute any amount in
excess of the amount, if any, by which the total price at which the Common Stock
sold by each of them was offered to the public exceeds the amount of any damages
which they would have otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation. The indemnification of underwriters provided for
in this Section 6 shall be on such other terms and conditions as are at the time
customary and reasonably required by such underwriters and the indemnification
of the sellers of Shares in such underwriting shall, at the sellers' request, be
modified to conform to such terms and conditions.
The indemnification provided for under this Agreement will remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and will survive the transfer of securities.
Section 7.Changes in Common Stock. If, and as often as, there are any changes in
the Common Stock by way of stock split, stock dividend, combination or
reclassification, or through merger, consolidation, reorganization or
recapitalization, or by any other means, appropriate adjustment shall be made in
the provisions hereof, as may be required, so that the rights and privileges
granted by this Agreement shall continue with respect to the Shares as so
changed.


Section 8.Rule 144 Reporting. The Company agrees with Investor as follows:




--------------------------------------------------------------------------------

Exhibit 10.25

(a)The Company shall make and keep current public information available as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times after it has become subject to the Exchange Act.


(b)The Company shall file with the Commission in a timely manner all reports and
other documents as the Commission may prescribe under Section 13(a) or 15(d) of
the Exchange Act, and the rules and regulations promulgated thereunder at any
time after the Company has become subject to such reporting requirements of the
Exchange Act.


(c)The Company shall furnish to each holder of Securities forthwith upon request
(i) a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 (at any time from and after 90 days following the
effective date of the first registration statement of the Company for an
offering of its securities to the general public), and of the Securities Act and
the Exchange Act (at any time after it has become subject to such reporting
requirements), (ii) a copy of the most recent annual or quarterly report of the
Company, and (iii) such other reports and documents so filed as such holder may
reason-ably request to avail itself of any rule or regulation of the Commission
allowing a holder of Securities to sell any such securities without
registration.


Section 9.Appointment of Investor Director. The Company agrees with the Investor
as follows:


(a)From and after the date hereof until the Expiration Date, the Investor may
nominate one director (an "Investor Director") to be elected to the Board of
Directors of the Company (the "Board"). Any such nominee for Investor Director
shall be subject to (a) the reasonable approval of the Board's Nominating and
Corporate Governance Committee (the "Governance Committee") (such approval not
to be unreasonably withheld, conditioned or delayed), and (b) satisfaction of
all legal and governance requirements regarding service as a director of the
Company; provided, that the Company shall at the reasonable request of the
Investor, so long as such request is not inconsistent with applicable law or
stock exchange requirements, amend or modify any such requirements so as not to
in any way impede the right of the Investor to nominate a director. The Company
from time to time shall take all actions necessary or reasonably required such
that the number of members on the Board shall, if necessary, be increased such
that there are sufficient seats on the Board for the Investor Director to serve
on the Board, effective as of the date hereof (or, if later, then the date that
the Investor determines to appoint such Investor Director). Each Investor
Director appointed pursuant to this Section 9 shall continue to hold office
until such Investor Director's term expires, subject, however, to prior death,
resignation, retirement, disqualification or termination of term of office as
provided in Section 9(c) .


(b)Prior to the Expiration Date, at each meeting of the Company's stockholders
at which the election of an Investor Director is to be considered, the Company
shall, subject to the provisions of Section 9(a) and Section 9(c), nominate the
Investor Director designated by the Investor for election to the Board by the
holders of voting capital stock and solicit proxies from the Company's
stockholders in favor of the election of Investor Directors. Subject to the
provisions of Section 9(a) and Section 9(c), the Company shall use all
reasonable best efforts to cause the Investor Director to be elected to the
Board (including voting all unrestricted proxies in favor of the election of
such Investor Director and including recommending approval of such Investor
Director's appointment to the Board) and shall not take any action which would
diminish the prospects of such Investor Director of being elected to the Board.


(c)The right of the Investor to designate the Investor Director pursuant to
Section 9(a) and Section 9(b) shall terminate on the Expiration Date. If the
right of the Investor to nominate an Investor Director terminates pursuant to
the immediately preceding sentence, then any Investor Director shall promptly
submit his or her resignation as a member of the Board and each applicable
committee thereof with immediate effect.


(d)Any elected Investor Director may resign from the Board at any time by giving
written notice to the Board. Any such resignation shall be effective without
acceptance when the notice is given to the Board, unless a later effective time
is specified in the notice.


(e)So long as the Investor retains the right to designate an Investor Director,
the Company shall use all reasonable best efforts to remove such Investor
Director only if so directed in writing by the Investor.


(f)In the event of a vacancy on the Board resulting from the death,
disqualification, resignation, retirement or termination of term of office of an
Investor Director nominated by the Investor, the Company shall use all
reasonable best efforts to fill such vacancy with a representative designated by
the Investor as provided hereunder, to serve until the next annual or special
meeting of the stockholders (and at such meeting, such representative, or




--------------------------------------------------------------------------------

Exhibit 10.25

another representative designated by the Investor, will be elected to the Board
in the manner set forth in Section 9(b)).


(g)The Investor Director or the Board Observer (as defined below), if any, shall
be entitled to reimbursement of reasonable expenses incurred in such capacities,
but shall not otherwise be entitled to any compensation from the Company in such
capacities as Investor Director or Board Observer.


(h)Until the Expiration Date, if the Investor shall not have elected to appoint
an Investor Director pursuant to Section 9(a), the Investor shall have the right
to appoint a non-voting observer (the "Board Observer ") to attend all meetings
of the Board as an observer. The Board Observer shall not attend executive
sessions or committee meetings without the consent of the majority of the
members of the Board or committee members; provided that the Board Observer
shall be entitled to attend all meetings of the Audit Committee. The Board
Observer shall be entitled to notice of all meetings of the Board and the Audit
Committee in the manner that notice is provided to members of the Board or the
Audit Committee, as applicable, shall be entitled to receive all materials
provided to members of the Board and the Audit Committee, shall be entitled to
attend (whether in person, by telephone, or otherwise), subject to the
restriction set forth in the immediately preceding sentence, all meetings of the
Board and the Audit Committee as a non-voting observer. Notwithstanding anything
herein to the contrary, if, in the reasonable judgment of counsel to the
Company, acting in good faith, the receipt of information by the Board Observer
or the attendance by the Board Observer at any portion of a Board meeting would
result in a waiver of the attorney-client privilege of the Company with respect
to a particular matter, then the Board Observer will take such reasonable
action, including recusing himself or herself from such portion of such meeting,
as may be necessary in the judgment of counsel to the Company to protect the
Company's attorney-client privilege.


Section 10.Representations and Warranties of the Company. The Company represents
and warrants to Investor as follows (which representations and warranties shall
survive the execution and delivery of this Agreement):


(a)The execution, delivery and performance of this Agreement by the Company have
been duly authorized by all requisite corporate action and will not violate any
provision of law, any order of any court or other agency of government, the
Certificate of Incorporation or By-laws of the Company, or any provision of any
indenture, agreement or other instrument to which it or any of its properties or
assets is bound, or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument, or result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever upon any of the properties or assets of
the Company or any of its subsidiaries.


(b)This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms.


Section 11.Miscellaneous.


(a)The obligations and rights under Sections 2, 3 and 8 shall terminate as to a
holder of Shares when such Investor is (other than with respect to any
representative of Investor serving on the Board) permitted to sell all Shares
then held by it within a three (3) month period pursuant to Rule 144 under the
Securities Act.


(b)All covenants and agreements contained in this Agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not.
Without limiting the generality of the foregoing, the registration rights
conferred herein on the holders of Shares shall inure to the benefit of any and
all subsequent holders from time to time of the Shares.


(c)All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, telecopier (with receipt confirmed),
courier service or personal delivery:




--------------------------------------------------------------------------------

Exhibit 10.25

If to the Company::
Alamo Group Inc.
1627 E. Walnut
Seguin, Texas 78155
Attention: R.A. Robinson
Facsimile No. (830) 372-9683
With a copy (which shall not constitute notice) to:
Oppenheimer, Blend, Harrison & Tate, Inc.
711 Navarro, Sixth Floor
San Antonio, Texas 78205
Attention: J. David Oppenheimer
Facsimile No. (210) 224-7540
If to Investor:
Bush Hog, LLC
c/o CC Industries, Inc.
222 N. LaSalle St., Suite 1000
Chicago, Illinois 60601
Attention: David M. Rubin
Facsimile No. 312/899-5038
With a copy (which shall not constitute notice) to:
Gould & Ratner LLP
222 N. LaSalle St., Suite 800
Chicago, Illinois 60601
Attention: Brian B. Gilbert
Facsimile No. 312/236-3241



or to such other address or addresses as shall have been furnished in writing to
the other parties hereto. Each party hereto agrees, at all times, to provide the
Company with an address for notices hereunder.
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; if mailed, five business days
after being deposited in the mail, postage prepaid; or if telecopied, when
receipt is acknowledged.
(d)THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE WITH, AND
ENFORCED UNDER, THE LAW OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS OR
INSTRUMENTS ENTERED INTO AND PERFORMED ENTIRELY WITHIN SUCH STATE.


(e)(I) EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AGREES THAT ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY MAY BE BROUGHT IN THE COURTS OF THE STATE OF
DELAWARE OR OF THE UNITED STATES OF AMERICA SITTING IN DELAWARE AND HEREBY
EXPRESSLY SUBMITS TO THE PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE
PURPOSES THEREOF AND EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM
THAT SUCH COURTS ARE AN INCONVENIENT FORUM. EACH PARTY HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN SECTION 11(c),
SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.


(II) -    THE COMPANY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, THE COMPANY HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING
SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE COMPANY (X) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY INVESTOR HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH INVESTOR WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (Y) ACKNOWLEDGES THAT THE
INVESTORS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.




--------------------------------------------------------------------------------

Exhibit 10.25

(f)This Agreement constitutes the entire agreement among the undersigned with
respect to the subject matter contained herein and supersedes any and all prior
agreements or understanding, oral or written, among any or all of the
undersigned related to such subject matter.


(g)Except as otherwise provided herein, neither this Agreement nor any provision
hereof shall be modified, changed, discharged or terminated (collectively,
"Modifications") except (a) by an instrument in writing signed by the party
against whom the enforcement of any Modification is sought or (b) by the written
consent of (i) the holders of a majority of the Shares. Anything contained
herein to the contrary notwithstanding, no Modification of this Section 11(g)
shall be effective without the written consent of all the parties hereto.


(h)Telefacsimile transmissions of any executed original document and/or
retransmission of any executed telefacsimile transmission shall be deemed to be
the same as the delivery of an executed original. At the request of any party
hereto, the other parties hereto shall confirm telefacsimile transmissions by
executing duplicate original documents and delivering the same to the requesting
party or parties. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.


(i)The Company (on the one hand) and the Investors (on the other hand) agree
that any amendment to the Federal securities laws (and regulations promulgated
thereunder (and related registration forms), and related state securities laws
shall not affect the substantive registration requirements (and other
obligations of the Company) set forth in this Agreement; and, following any such
amendment, the Company shall continue to be required to cause the registration
of Shares (and pay all Registration Expenses and provide indemnification) under
the Federal securities laws, as amended, in a manner consistent to carry out the
intent and purposes of (and on terms as similar as practicable as the terms set
forth in) this Agreement.


(j)If any one or more of the provisions contained in this Agreement, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions of this Agreement. The parties hereto further agree to
replace such invalid, illegal or unenforceable provision of this Agreement with
a valid, legal and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid, illegal or
unenforceable provision.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------

Exhibit 10.25



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


 
ALAMO GROUP INC.




By:/s/ Ronald A. Robinson
Name: Ronald A. Robinson
Title: President & CEO
 
BUSH HOG, LLC




By:/s/ David M. Rubin
Name: David M. Rubin
Title: Vice President











